internal_revenue_service number release date index number -------------------- ------------------- ------------------------------------------------------- ------------------------------------ --------------------------------- department of the treasury washington dc person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc fip plr-142235-09 date date legend taxpayer ---------------------------------------------------------- --------------------------------------------------------- fund state ---------------------------------------------------------------- ------------ type a company ----------------------------------- country index a b c d e --------------------- --------------------------------------------------------------- --------- --- ----- --- ---- plr-142235-09 dear ------------- this is in response to your letter dated date requesting a ruling that income and gain arising from the commodities-linked notes described below constitute qualifying_income to fund under sec_851 of the internal_revenue_code_of_1986 as amended the code and income earned from fund’s investment in a wholly-owned subsidiary subsidiary that is a controlled_foreign_corporation cfc under sec_957 constitutes qualifying_income to fund under sec_851 facts fund intends to qualify as a regulated_investment_company ric under sec_851 of the code taxpayer is a state statutory trust that is an open-end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act taxpayer’s investment currently consists of one investment portfolio which is fund taxpayer represents that fund intends to invest in commodities-linked notes having the terms and conditions of the following note note the note will be issued to fund at a par_value of dollar_figurea its payout formula will be determined with reference to the index the term of the note will be one year fund as the holder of the note will have the right to request prepayment of the note at any time at the calculated redemption price based on the closing index on the trading day on which the request is received or in certain circumstances the next following trading day in addition if on any day the if the index falls b percent or more from the beginning value of the index on the day when the note was issued then a mandatory repayment of the note is triggered and the note will knockout and automatically redeem based on the closing index value of the next trading day the repayment obligation upon early redemption knockout or at maturity equals the face_amount of the note plus or minus the following adjustment in calculating the adjustment the face_amount of the note is multiplied by a leverage factor of c percent and by the percentage increase or decrease of the closing price of the index on the day the note was issued as compared to its value on the applicable_payment calculation date the total is then adjusted to account for a coupon amount calculated at the rate equal to one-month libor minus a spread of d basis points times the face_amount of the note for an annual fee amount of e percent of the notional value leveraged face_amount of the note and for the reversal of an interest factor included in the index fund represents the following with respect to the note the issuer of the note will receive payment in full of the purchase_price of the note substantially contemporaneously with the delivery of the note plr-142235-09 fund while holding the note will not be required to make any payment to the issuer of the note in addition to the purchase_price paid for the note whether as a margin settlement payment or otherwise during the life of the note or at maturity the issuer of the note is not subject by the terms of the instrument to mark-to-market margining requirements of the commodities exchange act u s c as amended the cea and the note is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea fund intends to form a wholly-owned foreign_subsidiary incorporated as a type a company under the laws of country under the laws of country a type a company provides for limited_liability for all holders of shares a shareholder’s liability is limited to the amount if any unpaid with respect to the shares acquired by the shareholder subsidiary will file an election on form_8832 entity classification election to be taxed as a corporation pursuant to sec_301_7701-3 of the procedure and administration regulations fund represents that although subsidiary will not be registered as an investment_company under the act subsidiary will comply with the requirements of section f of the act investment_company act release no and related securities_and_exchange_commission guidance pertaining to asset coverage with respect to transactions in commodity index swap agreements and other transactions in derivatives fund will invest a portion of its assets in subsidiary subject_to the asset diversification limitations set forth in sec_851 of the code subsidiary is expected to invest in commodity futures commodity and commodity index options options on commodity futures commodity and commodity index swap contracts and fixed income securities that serve as collateral for these contracts each of these contracts may be linked to the performance of one or multiple commodities including a commodity index subsidiary may also invest in pooled investment vehicles including those not registered under the act and subsidiary may also engage in short_sales subsidiary will be wholly owned by fund and as such fund represents that subsidiary will qualify as a cfc fund expects that most or all of subsidiary’s income will be subpart_f_income fund will include subsidiary’s subpart_f_income for the taxable_year in accordance with sec_951 of the code plr-142235-09 law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of as amended or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing in addition the flush language of sec_851 of the code provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there is a distribution out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_2 of the cea provides that the cea is not applicable to a hybrid instrument that is predominantly a security sec_2 of the cea provides that a hybrid instrument shall be considered predominantly a security if plr-142235-09 a the issuer of the hybrid instrument receives payment in full of the purchase_price of the hybrid instrument substantially contemporaneously with the delivery of the hybrid instrument b the purchaser or holder of the hybrid instrument is not required to make any payment to the issuer in addition to the purchase_price paid under subparagraph a whether as margin settlement payment or otherwise during the life of the hybrid instrument or at maturity c the issuer of the hybrid instrument is not subject by the terms of the instrument to mark-to-market margining requirements and d the hybrid instrument is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to this chapter sec_2 of the cea provides in part that for purposes of sec_2 of the cea mark-to-market margining requirements do not include the obligation of an issuer of a secured debt_instrument to increase the amount of collateral held in pledge for the benefit of the purchaser of the secured debt_instrument to secure the repayment obligations of the issuer under the secured debt_instrument sec_957 of the code defines a controlled_foreign_corporation as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total combined voting power of all classes of voting_stock of a foreign_corporation fund has represented that it will own percent of the voting power of the stock of subsidiary fund is a united_states_person therefore fund represents that subsidiary will qualify as a cfc under these provisions sec_951 provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of this corporation and who owns stock in this corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the sum of the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities sec_954 also defines personal_holding_company_income to include the excess of gains over losses plr-142235-09 from transactions including futures forward and similar transactions in any commodities sec_954 does not apply to gains and losses which i arise out of commodity hedging_transactions as defined in sec_954 ii are active business gains or losses from the sale of commodities or iii are foreign_currency gains or losses as defined in sec_988 attributable to any sec_988 transactions subsidiary’s income from its investments in commodities and commodity-linked instruments may generate subpart_f_income taxpayer therefore represents that it will include in income subsidiary’s subpart_f_income for the taxable_year in accordance with sec_951 conclusion based on the facts as represented we rule that income and gain arising from the commodities-linked notes constitutes qualifying_income to fund under sec_851 we further rule that subpart_f_income of subsidiary that is attributable to fund is income derived with respect to fund’s business of investing in the stock of subsidiary and thus constitutes qualifying_income to fund under sec_851 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding whether fund qualifies as a ric under subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions products
